Case 2:20-cv-10898-ODW-AFM Document 4 Filed 12/07/20 Page 1 of 4 Page ID #:15



  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    JASMINE BENARD AUSTION,                    Case No. 2:20-cv-10898-ODW (AFM)
 12
                           Petitioner,
                                                  ORDER TO SHOW CAUSE WHY
 13
             v.                                   PETITION SHOULD NOT BE
 14                                               DISMISSED
       SHERIFF ALEX VILLANEUVA,
 15

 16                        Respondent.

 17

 18         Petitioner filed this petition for a writ of habeas corpus pursuant to 28 U.S.C.
 19   § 2254 on November 20, 2020. According to the petition, Petitioner is currently in
 20   state custody awaiting a criminal trial on charges of domestic violence, rape, and
 21   resisting arrest. (ECF No. 1 at 2.) Petitioner alleges that he was denied his
 22   constitutional rights by (1) the trial court’s denial of a motion to exclude the victim’s
 23   inconsistent statements and (2) the trial court’s denial of him motion to dismiss the
 24   case. (ECF No. 1 at 5.)
 25         Petitioner previously filed a habeas corpus petition in this Court, in which he
 26   also sought to enjoin the same state court criminal proceedings. Case No. 2:20-cv-
 27   08741-ODW(AFM). In the prior petition, Petitioner alleged that the State improperly
 28   refiled charges after they were dismissed due to a speedy trial violation. On
Case 2:20-cv-10898-ODW-AFM Document 4 Filed 12/07/20 Page 2 of 4 Page ID #:16



  1   November 10, 2020, judgment was entered dismissing that petition without prejudice
  2   based upon the Court’s determination that abstention was required. For the following
  3   reasons, it appears that the present petition is subject to dismissal for the same reason
  4   that Petitioner’s prior petition was dismissed.
  5                                       DISCUSSION
  6          “Fundamental principles of comity and federalism prohibit the federal courts
  7   from    enjoining    ongoing    state   proceedings     except   under    ‘extraordinary
  8   circumstances.’” Brown v. Ahern, 676 F.3d 899, 900 (9th Cir. 2012) (quoting
  9   Younger v. Harris, 401 U.S. 37, 45 (1971)). The longstanding public policy against
 10   federal court interference with pending state court proceedings is sufficiently
 11   important that federal courts may raise abstention sua sponte. See Hoye v. City of
 12   Oakland, 653 F.3d 835, 843 n.5 (9th Cir. 2011); Citizens for Free Speech, LLC v.
 13   Cnty. of Alameda, 953 F.3d 655, 658 (9th Cir. 2020) (“[T]he court may raise
 14   abstention of its own accord at any stage of the litigation.”) (citing Bellotti v. Baird,
 15   428 U.S. 132, 143 n.10 (1976)). Younger abstention is appropriate where: “(1) there
 16   is an ongoing state judicial proceeding; (2) the proceeding implicates important state
 17   interests; (3) there is an adequate opportunity in the state proceedings to raise
 18   constitutional challenges; and (4) the requested relief seeks to enjoin or has the
 19   practical effect of enjoining the ongoing state judicial proceeding.” Page v. King, 932
 20   F.3d 898, 901-902 (9th Cir. 2019) (quoting Arevalo v. Hennessy, 882 F.3d 763, 765
 21   (9th Cir. 2018) (alterations and internal quotation marks omitted)).
 22          In this case, all the Younger criteria are satisfied. First, Petitioner has not yet
 23   been convicted or sentenced. Thus, criminal proceedings are ongoing. Second, it is
 24   beyond dispute that state criminal proceedings implicate important state interests,
 25   and states have an important interest in passing upon and correction violations of a
 26   criminal defendant’s rights. See, e.g., Kelly v. Robinson, 479 U.S. 36, 49 (1986)
 27   (“This Court has recognized that the States’ interest in administering their criminal
 28   justice systems free from federal interference is one of the most powerful of the
                                                  2
Case 2:20-cv-10898-ODW-AFM Document 4 Filed 12/07/20 Page 3 of 4 Page ID #:17



  1   considerations that should influence a court considering equitable types of relief.”)
  2   (citing Younger, 401 U.S. at 44-45). Third, Petitioner has an adequate opportunity in
  3   the state trial and appellate proceedings to resolve any federal questions that may
  4   have arisen during the proceedings. See Middlesex Cnty. Ethics Comm. v. Garden
  5   State Bar Ass’n, 457 U.S. 423, 432 (1982) (where vital state interests involved,
  6   federal court should abstain unless state law clearly bars interposition of
  7   constitutional claims) (citations and quotations omitted); Pennzoil Co. v. Texaco,
  8   Inc., 481 U.S. 1, 15 (1987) (federal court should assume state procedures will afford
  9   adequate opportunity for consideration of constitutional claims in absence of
 10   unambiguous authority to contrary). Fourth, granting the relief Petitioner apparently
 11   seeks – dismissing the charges against him – would necessarily interfere with the
 12   state criminal proceedings.
 13         Because the Younger requirements are satisfied in this case, abstention applies
 14   to the petition unless Petitioner can demonstrate that “extraordinary circumstances”
 15   warrant federal intervention. Younger, 401 U.S. at 53. “Only in cases of proven
 16   harassment or prosecutions undertaken by state officials in bad faith without hope of
 17   obtaining a valid conviction and perhaps in other extraordinary circumstances where
 18   irreparable injury can be shown is federal injunctive relief against pending state
 19   prosecutions appropriate.” Perez v. Ledesma, 401 U.S. 82, 85 (1971). Petitioner does
 20   not allege, and nothing suggests, that such extraordinary circumstances exist here.
 21         Based upon the foregoing, it appears that Younger abstention is required and
 22   that this petition should be dismissed without prejudice to its refiling after
 23   Petitioner’s state criminal proceedings (including his direct appeal) are completed
 24   and his federal claims have been properly presented to the California courts. See
 25   Beltran v. California, 871 F.2d 777, 782 (9th Cir. 1988) (Younger abstention requires
 26   dismissal of the federal action); Gomez v. FBI, 2017 WL 5668027, at *2 (C.D. Cal.
 27   Nov. 27, 2017) (summary dismissal warranted where all of the Younger requirements
 28   were satisfied, and no extraordinary circumstances existed).
                                                3
Case 2:20-cv-10898-ODW-AFM Document 4 Filed 12/07/20 Page 4 of 4 Page ID #:18



  1                                        ORDER
  2         Petitioner is ordered to show cause on or before December 23, 2020 why this
  3   action should not be dismissed without prejudice on the basis of Younger abstention.
  4         Petitioner is cautioned that his failure to timely file a response to this
  5   Order may result in the dismissal of this petition without or for failure to
  6   prosecute and failure to comply with a court order. See Fed. R. Civ. P. 41(b);
  7   C.D. Cal. Local Civil Rule 41-1.
  8         IT IS SO ORDERED.
  9

 10   DATED: 12/7/2020
 11
                                            ____________________________________
 12                                              ALEXANDER F. MacKINNON
                                            UNITED STATES MAGISTRATE JUDGE
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               4
